Citation Nr: 1823025	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO. 12-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to December 1971 and from November 2002 to June 2003.  He also had periods of service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  In November 2015, the Board remanded the case for additional development and it now returns for further appellate review.

The Board notes that, following the issuance of the May 2016 supplemental statement of the case, additional VA treatment records, private treatment records, and a November 2017 VA examination report were associated with the record. However, in February 2018, the Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of all evidence of record.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

The Board further notes that, in December 2017, the AOJ notified the Veteran of a proposal to reduce the rating assigned for his service-connected headaches from 50 percent to 30 percent.  This proposal is still under AOJ consideration and the Board does not have jurisdiction over such matter; however, the Board notes that, even if such a reduction were implemented, it does not affect the outcome of this appeal. 

FINDINGS OF FACT

1. Resolving all doubt in his favor, for the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2. Prior to September 25, 2015, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

3. As of September 25, 2015, the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Prior to September 25, 2015, the criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

3.  As of September 25, 2015, the criteria for a TDIU have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Issues

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Initial Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Veteran's PTSD is currently rated as 30 percent disabling under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  He contends that a higher rating for his PTSD is warranted due to the severity of his symptoms, to include anger/irritability, nightmares, anxiety, hypervigilance, depression, suspiciousness, panic attacks, memory loss, and impaired sleep.  The appeal stems from the Veteran's March 5, 2010, claim for service connection for PTSD. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, as is the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Consequently, the Board will not consider the previously assigned GAF scores in determining the outcome of the Veteran's appeal.  See Golden v. Shulkin, No. 16-1208 (February 23, 2018).

After a review of the record, the Board finds that the Veteran's PTSD results in, at most, occupational and social impairment with reduced reliability and productivity for the entire appeal period and, as such, an initial 50 percent rating is warranted.

In August 2010, the Veteran was afforded a VA examination for PTSD.  At such time, it was noted that he well-groomed and cooperative.  He reported symptoms of hypervigilance, unease around crowds, some compulsive behavior, estrangement from society, and emotional instability (tearfulness when watching movies or troop send-offs).  He also indicated that he experienced anxiety and an exaggerated startle response, and showed some avoidance symptoms (not wanting to discuss service, particularly because of protestors, no longer hunts).  He denied depressive symptoms, suicidal ideation, panic attacks, intrusive thoughts, and depressive symptoms, and, while he endorsed impaired sleeping and a fractured relationship with his ex-wife and kids, he indicated they were unrelated to his PTSD.  The examiner further noted that the Veteran had long relationships (married since 2001, previously married for 23 years), and a long career in the National Guard, retiring in 2006.  At such time, his PTSD was deemed not severe enough to interfere with occupational and social functioning.

In August 2012, the Veteran underwent another examination for his PTSD.  He reported the same symptoms as he did at the August 2010 VA examination, as well as depressed mood, suspiciousness, sleep impairment, and mild memory loss.  The examiner noted the Veteran was a member of a group of retired Air Guard members, goes for meetings, dinners, and golf games with them.  He goes to church occasionally, and helps his mother in law with some of her errands.  The Veteran's hobbies included golf and boating, and he would eat in a restaurant, but feels anxious and impatient.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In December 2013, the Veteran underwent another VA examination.  He endorsed the same symptoms and functional impact of his PTSD as reported at the previous VA examinations.  However, he stated he had minimized the intensity of his PTSD symptoms and the extent of his alcohol use during prior examinations.  At the current examination, the Veteran focused more on his relationship with his current spouse and children.  In this regard, he reported that his PTSD caused instability in his relationship with his spouse and his lack of contact with his children.  He also reported his extensive use of alcohol, which exacerbated his irritability and anger issues, causing him to become belligerent and say demeaning things to his spouse.   However, it was noted that he still enjoyed playing golf, boating, and travel, and was responsible for disseminating information at an Iowa Guard retirement group every six months.  The examiner noted the presence of depressed mood, anxiety, suspiciousness, and chronic sleep impairment, and found that the Veteran's PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  However, he found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal. 

Beginning in 2014, the Veteran's VA treatment records show his symptoms were exacerbated as he sought more extensive counseling and treatment.  He reported more apathy for life and thoughts of dying, as well as increased depression symptoms, but had no plans or intent to harm himself.  He was evaluated multiple times through this period under the PTSD Checklist for DSM-5 (PCL-5), with his scores all resting in the severe PTSD symptoms range.  See e.g. September 2014 VA Treatment Records (scored 60); August 2015 VA Treatment Records (scored 63 & 64); January 2016 VA Treatment Records (scored 70).  Similarly at this time his personal health questionnaire (PHQ-9) testing results, which identify depression symptoms, also were consistently found severe.  See id.  The treatment records show his symptoms and corresponding scores eventually returned in 2016 to the level he more commonly showed through the appeal period.  

In September 2015, the Veteran and his spouse testified at a Board hearing.  He reported the worsening symptoms as shown in his medical records.  He also endorsed further suicidal ideation, in the form of wishing he would have never returned from Vietnam.  He did not have intent or plan to harm himself, but would call the crisis hotline when his symptoms were very bad.

In February 2016, the Veteran underwent another VA examination for his PTSD, after the Board remanded the claim in light of the reported worsening in symptoms.  The examiner noted the Veteran's reported symptoms, including the temporary period of exacerbated symptoms, and found essentially the same impairment as the Veteran showed in the December 2013 VA examination.  Specifically, the examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner noted that the Veteran sold his boat, no longer travels anyplace, and has quit playing golf, evidently reporting reduced interest in activities.  He also observed that the Veteran only went to the store occasionally and never alone, and no longer attended church, but observed that he and his spouse still eat at restaurants and he maintained contact with some military friends.  

With respect to the Veteran's occupational functioning, the examiner noted that he retired from the National Guard in 2006, and from 2006 to 2011, he was often not working and would quit jobs he did get after getting into conflict with supervisors.  In this regard, the examiner noted the Veteran held one job six months in 2008 and another for four months in 2010, but he only had sporadic and casual work since then.  Besides conflict, the Veteran reported memory difficulty, and discomfort with heavy traffic and crowds as factors in his work difficulties. 

The Veteran's PTSD symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner further observed that the Veteran had passive thoughts of self-harm without intent, crying spells, and self-critical thoughts.

Following the completion of the examination, the examiner noted that the Veteran's "ability to adapt to stress in the workplace is limited in such a manner that he would have significantly more difficulty than the average person controlling his anger and frustration, calming himself when around other people."  

In August 2016, the Veteran underwent another VA examination for PTSD. The Veteran reported symptoms were consistent with past examinations, except he had less trouble with nightmares and sleep impairment, he was less irritable, he had more daytime energy, and his depression symptoms were not as bad as before.  He also reported that his relationship with his wife was "great," and he had one friend, but he remained estranged from his children, did not belong to any social organizations, and reported difficulty getting close to people.  It was noted that the Veteran was last employed in 2010, when he was driving a truck for a company for about four months; however, he found driving in busy traffic to be stressful and he did not get along well with supervisor.  The Veteran's PTSD symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, impaired impulse control, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner opined that the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity. 

In addition to the foregoing, the Veteran submitted multiple lay statements throughout the appeal regarding his symptoms and clarifying his examination responses.  The statements detail the observable and subjective symptoms the Veteran experienced during this time, which the Veteran and his spouse are competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay statements in the record support the finding that the Veteran's symptoms were relatively consistent throughout the entire appeal period.  See March 2011 Spouse Statement (reporting compulsive behavior, hypervigilance, suffers from panic attacks in crowds at least once a week, panic attacks from traffic, noon whistle gives him anxiety, overly suspicious, can't remember names or destinations, no suicide threats but "wishes never came back from Vietnam", estranged from children, severe sleep issues, emotional with war themes); see also January 2013 Veteran Statement (reporting he only played golf once or twice a month in summer months, was involved in the group of retirees only by passing along emails, they met twice a year for a dinner and he did not enjoy going, and he has no real friends); September 2015 VA Treatment Records (including letter from Veteran detailing his symptoms which were consistent with previous reports).

Based on the foregoing, the Board finds that for entire period on appeal, the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Therefore, an initial 50 percent rating, but no higher, for his PTSD is warranted.

In this regard, the Veteran showed consistent symptoms of, among others, memory impairment, depression, disturbances in motivation and mood, suspiciousness, avoidance, panic attacks, anxiety, compulsive behaviors which did not affect routine activities, and passive suicidal ideation.  Most probative to the assignment of a particular rating under the relevant diagnostic criteria is the Veteran's social and occupational impairment, which, in this case results in reduced reliability and productivity due to his difficulty to form and maintain effective relationships.  The Veteran, through his statements and the medical opinions, has shown that he has trouble effectively working with supervisors, and his "significantly diminished" ability to control his anger and frustration to adapt to stressful events makes him prone to outbursts, which make it difficult to function in a work environment.  See, e.g. February 2016 VA Examination. 

The Veteran's symptoms are all considered under the criteria for the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  However, they do not clearly fall under any specific rating; rather, they are spread among the rating criteria.  The majority of his symptoms are considered under a 30 percent evaluation (depressed mood, anxiety, suspiciousness, weekly or less frequent panic attacks, chronic sleep impairment, and mild memory loss) and a 50 percent evaluation (panic attacks more than once a week, disturbance of motivation and mood, and difficulty establishing and maintaining effective relationships), with his passive suicidal ideation, impaired impulse control, and near constant depression are considered by a 70 percent rating, and his intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, are contemplated by a 100 percent rating.  Id. 

As stated above, the symptom list is not exhaustive and serves as examples of possible symptoms causing the levels of social and occupational impairment.  Mauerhan, supra.  Further, the ultimate analysis is what effect the disorder has on the Veteran's life, and what functional impairment he experiences.  Vazquez-Claudio, supra.  The symptoms are merely representative of the functional impairment.  Id. 

While the Veteran does present with some symptoms of a rating higher than 50 percent, his functional impairment does not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Court recently indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  However, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability.  The Veteran has never had any intent to harm himself (as considered by a 100 percent rating but pertinent to the severity of his suicidal ideation), his wife denied any credible intent to harm himself, and he has consistently denied any intent or plan for suicidal ideation.  In this manner the suicidal ideation does not have a major impact on his functioning.

While the Veteran's symptoms were initially thought to have a minimal impact open his social and occupation functioning, in consideration with later evidence, those evaluations reinforce a higher rating throughout the appeal period.  In this regard, as noted at the December 2013 VA examination, the Veteran indicated that he had not been entirely forthcoming with the early examiners.  Additionally his lay statements as far back as 2011 have been consistent in reporting his symptoms as reviewed by the most recent examiner, who opined that the Veteran had reduced reliability and productivity due to his PTSD.  See August 2016 VA Examination.  Further his later testing scores (PCL-5 and PHQ-9) were consistent with his reported severity of symptoms and later higher ratings.

Correspondingly, the Veteran is not entitled to a 100 percent rating as his symptoms do not show a total occupational and social impairment.  38 C.F.R. § 4.130.  In this regard, as noted previously, he maintains a relationship with his current wife, has at least one friend, and engages in activities, albeit to a limited extent, outside of the house, to include shopping and going out to eat. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that the Veteran's symptomatology referable to his PTSD has been stable throughout the period on appeal.  Specifically, the Veteran does report, and his medical records show, a period of increased severity of his symptoms starting in 2014; however those symptoms are fully contemplated by the 50 percent rating.  Therefore, assigning staged ratings for his PTSD is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017), (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, resolving all doubt in the Veteran's favor, the evidence shows that he has an occupational and social impairment with reduced reliability and productivity, entitling him to a 50 percent rating; however, the preponderance of the evidence is against an initial rating in excess of 50 percent.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the rating assigned herein.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

III. TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As an initial matter, considering an increase to a 50 percent rating for his PTSD, the Board notes that the Veteran meets the schedular criteria for a TDIU as of September 25, 2015, the effective date of service connection for his traumatic brain injury (TBI) and headaches.  In this regard, as of that date, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling by virtue of this decision (effective March 5, 2010); tinnitus (effective March 5, 2010), evaluated as 10 percent; TBI (effective September 25, 2015), evaluated as 10 percent; headaches associated with TBI (effective September 25, 2015), evaluated as 30 percent (which was subsequently increased to 50 percent, effective October 18, 2016, but is pending a proposed reduction to 30 percent); right ear hearing loss, evaluated as noncompensably disabling (effective March 5, 2010); and erectile dysfunction, evaluated as noncompensably disabling (effective May 24, 2016).  Thus, as of September 25, 2015, the Veteran has one disability evaluated at 40 percent or higher (PTSD) and the combined rating for all of his disabilities is 70 percent (even if his rating for his headaches are reduced to 30 percent), and he was rendered unable to find and maintain gainful employment because of his service-connected disabilities.  In the period before September 25, 2015, the Veteran did not meet the criteria for a schedular TDIU, nor was he rendered unemployable by his service-connected disabilities during such time period.

Pertinent to his claim for a TDIU, the Veteran obtained a college degree in public administration in 2001.  He served as an aircraft mechanic and later a supervisor in the Air National Guard until 2006 when he was discharged from the California National Guard, and subsequently could not retain his excepted civil service position without military membership.  He held two jobs between his then and the present, the first for six months in 2008 as a groundskeeper for a VA cemetery, and the second as a driver for a mail delivery service for four months in 2011.  See January 2014 Application for Increased Compensation Based on Unemployability.  

The Veteran stated that he missed two days of work due to his illness from the VA job, and one day for the mail delivery job.  Id.  In October 2017, he stated he missed two to three days a week from his work due to illness.  The Board finds the first statement more credible as it was closer in time to the actual period of employment, and it is more consistent with the Veteran's reported earnings and schedule.  See id.  The Veteran quit both jobs after a short period of time, in each case he indicated that he had troubles with his supervisor and quit to avoid a major confrontation.  He found the groundskeeper job demeaning because he was a college graduate and was working for 12 dollars an hour digging graves.  He believed his supervisor was a "megalomaniac" and could not get along with him.  See January 2013 & January 2014 Veteran Statements.  He quit his second job because it required him to drive during rush hour, which would trigger his road rage.  Additionally, he had a disagreement with his supervisor after he was forced to pick-up additional mail when he was halfway back from his route. He had to drive back through bad traffic, and he was forced to work overtime to complete the task, and arrived home very late.  See id; September 2015 Hearing Testimony. 

The Veteran stated that he has applied for hundreds of jobs, around 400, and as of 2014 he stated he was still applying for jobs.  He has gotten interviews but believes that when they see his age, they do not want to hire him. See January 2014 Statement. 

Prior to September 25, 2015

Prior to September 25, 2015, the Veteran's service-connected disabilities, which consisted solely of PTSD, tinnitus, and right ear hearing loss, did not meet the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Further, the Board is precluded from assigning a TDIU rating on an extra-schedular basis under 38 C.F.R. § 4.16(b) in the first instance.  However, if it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, the Board may refer the matter to the Director, Compensation Service, for consideration of entitlement to TDIU on an extra-schedular basis.  Here, upon review of the evidence, the Board finds that the Veteran's service-connected PTSD, tinnitus, and right ear hearing loss did not render him unable to secure or follow a substantially gainful occupation prior to September 25, 2015.  

Although the Veteran stated numerous times that he has applied for hundreds of jobs, it is unknown what type of jobs to which he has applied.  He has a degree in public administration and an extensive history as an aircraft mechanic.  There is no indication in the record that he attempted to obtain a job in either of these fields of which he is highly qualified.  Further, his statements in the record show he may have unreasonable expectations.  He stated he was making "tremendous amounts of money" in his previous position, and he was given much more responsibility.  See March 2014 Statement.  The Veteran was able to obtain two jobs since his military separation, which were not as well-paying as he would have liked and he felt they were demeaning.  Furthermore, it was noted that he left such employment due to difficulty in dealing with his supervisor and traffic.

However, prior to September 25, 2015, the record indicates that, while the Veteran's service-connected PTSD resulted in reduced reliability and productivity in regard to his occupational functioning, it did not render him totally unemployable.  Furthermore, there is no indication that his tinnitus or right ear hearing loss impacted his ability to work.  Additionally, while the Veteran has had difficulty in finding and maintaining a job, he was still capable of successfully performing job functions before his symptoms were exacerbated by the onset of his headaches.  See Van Hoose, supra.   In this regard, he retired from the National Guard and his military personnel records show a history of highly successful performance, including numerous awards and commendations.  Such a history reinforces the fact that the Veteran has the capability of functioning successfully in certain work settings.  

Therefore, prior to September 25, 2015, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As such, a TDIU prior to such date is not warranted. 

Since September 25, 2015

In addition to the Veteran's PTSD, tinnitus, and right ear hearing loss, service connection for TBI and headaches were established as of September 25, 2015, and erectile dysfunction was established as of October 18, 2016.  In addition to the impact that the Veteran's PTSD had on his occupational functioning, i.e., reduced reliability and productivity, the record reflects that his headaches and TBI residuals negatively impacted his ability to secure and maintain substantially gainful employment.  

Specifically, while an April 2016 VA examiner found that the Veteran's headaches, described as prostrating headaches occurring once a month, resulted in no functional impairment in regard to his ability to work, an August 2016 VA examiner found that his headaches would require a flexible work schedule, allowing the Veteran to take frequent breaks, and allowing him to lie down in a dark room for hours in order to deal with his headaches, which were described as prostrating headaches occurring two to three times a week.  Furthermore, in November 2017 VA examiner opined that, due to the Veteran's reports of frequency and severity of his headaches, he would likely have absences from work due to headaches.

The question of employability is ultimately a legal one, not a medical one.  The Board finds the Veteran's service-connected disabilities, in particular his headaches, when added to the functional impairment he experiences from his PTSD, would render him unable to secure and follow substantially gainful employment.  The Veteran would require a flexible work schedule with accommodations for any onset of headaches, he would have absences from work due to the headaches, and all his PTSD symptoms detailed above are still present.  Additionally, these disabilities are mutually exacerbating, a fact which further limits the occupational impairments each disability contributes to his overall functioning.  See March 2016 VA Examination.

Thus, based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevented him from securing or following a substantially gainful employment since September 25, 2015.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, supra.  Therefore, entitlement to a TDIU as of such date is warranted.


ORDER

An initial 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to September 25, 2015, a TDIU is denied.

As of September 25, 2015, a TDIU is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


